     Case: 1:19-cv-07707 Document #: 41 Filed: 06/22/20 Page 1 of 1 PageID #:140


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Moore v. AJT Diabetic                          Case Number: 1:19-CV-07707


An appearance is hereby filed by the undersigned as attorney for:


AJT Diabetic


Attorney name (type or print): Lisa Ann Messner

Firm: Mac Murray & Shuster, LLP

Street address: 6525 West Campus Oval, Suite 210

City/State/Zip: New Albany, Ohio 43054

Bar ID Number: 6327916                                     Telephone Number: 614-939-9955
(See item 3 in instructions)

Email Address: lmessner@mslawgroup.com

Are you acting as lead counsel in this case?                                         Yes            No

Are you acting as local counsel in this case?                                        Yes            No

Are you a member of the court’s trial bar?                                           Yes            No

If this case reaches trial, will you act as the trial attorney?                      Yes            No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                                                          CJA Panel Attorney

In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on June 22, 2020

Attorney signature:            S/ Lisa Messner
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                                Revised 8/1/2015
